Citation Nr: 1317460	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  12-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with osteoarthritis of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded an increased rating of 20 percent for the Veteran's service-connected lumbosacral strain with osteoarthritis of the lumbar spine.  

In a November 2010 statement, the Veteran indicated that he had not worked for several months because of his low back disorder.  As discussed in more detail below, he has also applied for Social Security disability benefits.  While the Veteran has not separately filed a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, this matter has been raised on a derivative basis, as part of his claim for a higher rating for his low back disorder.  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal.  The following further development is required.

In a June 2011 VA treatment record, the Veteran indicated he was applying for disability benefits from the Social Security Administration (SSA).  The file however does not show that VA has contacted SSA to obtain his records from this other Federal agency, and VA has a duty to obtain these records.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A (West 2002 & Supp. 2012) as those relating to the injury for which the claimant is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.  Golz, 590 F.3d at 1321.  The Federal Circuit also pointed out that, "[n]ot all medical records for a veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

Here, the Veteran did not state specifically the basis of his claim for SSA disability benefits, insofar as whether they are predicated on his service-connected low back disability.  In other treatment records written during the pendency of the appeal, however, the Veteran reported experiencing difficulty working as a construction worker, his normal profession, due to his physical disabilities, to include his low back disability.  So there is at least a suggestion that the Veteran's application for SSA disability benefits and any related treatment records are relevant to this VA claim.  The AMC/RO resultantly needs to contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA disability benefits, including any treatment records considered in deciding his entitlement to these benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2012). 

In addition, the Veteran essentially claims that his service-connected low back disability is manifested by symptomatology more nearly approximating the criteria for a higher disability rating than that currently assigned.  The record indicates that VA most recently provided the Veteran with a VA medical examination to determine the severity of his service-connected low back disability in December 2010, more than two years ago.  In an October 2012 statement, the Veteran reported that a July 2011 VA treatment record, written by a VA chiropractor, showed that his current low back disability was more severe than noted in the December 2010 VA medical examination report.  Moreover, in an additional December 2011 VA treatment record, a VA examiner suggested that the Veteran experienced pain radiating into the right lower extremity.  The Board notes that the December 2010 VA examiner noted finding no evidence of radiculopathy.  VA's General Counsel has interpreted that, when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2012).  As such, the Board finds that an additional VA medical examination is necessary to determine the current severity of the Veteran's low back disability.  Therefore, the AMC/RO should perform an additional VA medical examination to determine the current severity of the Veteran's low back disability.  As the case must be remanded for the foregoing reasons, any recent treatment records should be obtained.

Finally, the RO/AMC should provide the Veteran with a VCAA notice letter for his TDIU claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  A medical opinion should also be obtained as to this claim, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his service-connected low back disability.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

At a minimum, the AMC/RO should seek to procure all VA treatment records dated since September 10, 2012, the date of the last VA treatment record included in the "Virtual VA" e-folder.    

3.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records, especially any underlying medical records SSA considered or relied on in making its disability determination.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. 
§ 3.159(c)(2) (2012), which require that efforts to obtain records in the custody of a Federal department or agency continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records or responses received should be associated with the claims folder.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

4.  Thereafter, the AMC/RO should schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

The examiner should identify and describe in detail all manifestations and symptoms of the service-connected lumbosacral strain with osteoarthritis of the lumbar spine.

The examiner should conduct range of motion testing of the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes, 'defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.'  

Additionally, the examiner must offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities, in the aggregate, (i.e., lumbosacral strain with osteoarthritis of the lumbar spine and major depression).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Next, the AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, the AMC/RO should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

